Order entered May 1, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-01584-CV

                 IN RE: SUSAN GAIL PERRILLOUX, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-08491

                                      ORDER

      Based on the Court’s opinion of this date, we CONDITIONALLY GRANT

relators’ petition for writ of mandamus, in part. We ORDER the trial judge, the

Honorable Dale B. Tillery, to vacate the portion of his December 12, 2019 Contempt

Order ordering that relator be sanctioned in the amount of $18,577.34. We further

ORDER the trial judge to file with this Court, within fifteen (15) days of the date

of this order, a certified copy of his order issued in compliance with this order.

Should the trial judge fail to comply with the order, the writ will issue. We lift the

stay issued by this Court on December 30, 2019.
/s/   DAVID J. SCHENCK
      JUSTICE